Citation Nr: 1630840	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from October 1962 until July 1964. He testified before the undersigned Veterans Law Judge at a hearing held in Newark, New Jersey, in May 2016. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to December 18, 2014, PTSD was productive of occupational and social impairment with symptoms including panic, impaired impulse control, memory and sleep impairment, and an inability to establish and maintain effective relationships. 

2. Since December 18, 2014, PTSD has been productive of total occupational and social impairment with symptoms of impaired thought process, memory impairment, and an intermittent inability to perform activities of daily living.

3. The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected PTSD.



CONCLUSIONS OF LAW
      
1. The criteria for an initial 70 percent rating, but no higher, for PTSD were met prior to December 18, 2014. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria a 100 percent rating for PTSD have been met since December 18, 2014. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411 (2015).

3. The criteria for TDIU have been met throughout the period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the initial assignment of a disability rating following the establishment of service connection for PTSD in a December 2011 decision. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Increased Rating for PTSD

The Veteran's PTSD, currently rated as 50 percent disabling, effective October 25, 2010, is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, DC 9411. After a review of the evidence, the Veteran's symptoms more nearly approximated the criteria for a 70 percent rating, but not higher, prior to December 18, 2014, and a 100 percent rating thereafter.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. 

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). 

The provisions of the interim final rule, however, apply only to applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014. Because the Veteran's claim had been received by VA in 2009, the provisions of this interim final rule do not apply. Of note, VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015). 

VA treatment records reveal that in September 2010, just prior to the beginning of the appeal period, the Veteran reported nightmares of in-service events, during which he often hit his wife while asleep. She indicated that he fell out of bed so frequently during these episodes that they placed pillows on the floor to cushion his falls. She also reported that in addition to tossing and turning in his sleep, he would talk in his sleep. He endorsed agitation and a short temper during the day, hyper-vigilance, general distrust of people who were behind him, short attention span, and a dislike of traveling. He was assessed as having a GAF of 55, indicating moderate symptoms, or moderate difficulty in social, occupational, or school functioning.

In a November 2011 VA examination, he had occupational and social impairment due to mild or transient symptoms. He had no problems with his wife and reported about a dozen close relationships.  He retired in 2000, due in part to difficulty with concentration and outbursts of temper at work. Mental health evaluation revealed avoidance behavior, including efforts to avoid thoughts, feelings, or conversations associated with the in-service trauma, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others. 

The Veteran endorsed irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response. Symptoms also included depressed mood, panic attacks occurring weekly or less, mild memory loss with impairment of short and long-term memory, impaired judgement and abstract thinking, and difficulty establishing and maintaining effective work and social relationships. His GAF was 70, suggesting only some mild symptoms, or some difficulty in social, occupational, or school functioning, but with a generally good level of functioning and capacity for meaningful relationships. 

A November 2012 private assessment revealed spontaneous "phobic avoidance" of having people behind him and an inability to make new friends. The Veteran described frightening intrusive thoughts and memories flashing through his mind, and flashbacks of 20 seconds in duration two to three times a week. He had graphic nightmares, episodes of anxiety, and panic attacks, though he was able to engage easily in conversation during the evaluation interview.  He was fully oriented and said he had little motivation and no interests. Affect was generally appropriate, but on two occasions he "cried profusely spontaneously when he spoke of his guilt feelings" and when discussing Veterans Day. Anger and irritability were endorsed and concentration was "so-so." No psychotic memories or thought disorders were observed, and he denied suicidal ideation. His GAF score was again 55.

In a December 2014 VA examination, the VA examiner opined that "the Veteran's occupational and social impairment due to his service-connected diagnosis of PTSD, with panic attacks, has been and remains consistent with 'total impairment'." The examiner confirmed that "continuous depression affecting his ability to consistently function independently, appropriately and effectively" had contributed to his choice to end employment in 2000. The Veteran had impaired impulse control with frequent episodes of unprovoked irritability, impaired concentration, and poor short-term memory resulting in impairment in thought processes. 

Compromised communication skills resulted in a negative affect and increased isolation and withdrawal, while anhedonia (e.g., the inability to experience positive emotions), and inabilities to adapt to stressful circumstances, establish effective relationships, and difficulty maintaining established relationships also negatively impacted the Veteran. He had recurrent and unexpected panic attacks, hyperarousal, and chronic sleep impairment due to recurrent and distressing dreams about combat experiences. The severity of his symptoms precluded him from completing "a normal workday and workweek without interruptions from psychological symptoms."

The examiner described the degree of limitation in the areas of activities of daily living, social functioning, and concentration, as "extreme." Service-connected PTSD precluded the Veteran from being "fully independent for he requires the assistance or prompting from his wife," for activities such as meal preparation, doing housework, and other chores. He was nonetheless "mostly independent" in activities of daily living, "i.e., basic self-care including bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet." 

During the examination, the Veteran was casually dressed, cooperative, and maintained appropriate eye contact. However, he also exhibited mild psychomotor slowing in his gait and gestures, constricted affect with minimal reactivity, and "notable cognitive impairment in regard to word finding." There was no evidence of tangential thought process, loose associations, or psychotic symptoms, though the Veteran "frequently . . . would lose his train of thought demonstrating difficulty following a conversation."

The December 2014 VA examination findings were confirmed in a February 2016 assessment by a private psychiatrist. The mental health physician, who reviewed VA treatment records - including the 2014 VA examination report - also concluded that the Veteran had "total occupational and social impairment," and commented that "symptoms of PTSD are deteriorating despite aggressive treatment." The private psychiatrist's assessment of the scope of the Veteran's symptoms was largely similar to those symptoms identified in the October 2013 VA examination, and continued to show severe symptomatology.

In testimony before the undersigned in May 2016, the Veteran testified that during a typical day he trained his dog and cut fire wood. He disliked traveling, and had never been to visit his brother's home in North Carolina. He described himself as a "lone wolf" with only a few friends who he saw "occasionally." Over the course of his hearing, it was apparent that he had difficulty concentrating and he occasionally trailed off without finishing statements.

The Veteran's disability picture has been somewhat variable during the period on appeal, with GAF scores as high as 70 in 2011, but with symptoms resulting in total impairment more recently. Given these changes, staged ratings are appropriate, with a rating of 70 warranted prior to December 18, 2014, and a 100 percent (i.e., total) rating thereafter.

Prior to December 18, 2014, symptoms were manifest primarily by memory deficits, sleep impairment, and heightened irritability. Although the level of symptomatology reported by both the Veteran and mental health professions was generally consistent with the criteria for a 50 percent rating, the fact that GAF scores as low as 55 were assessed, indicates that the overall disabling effect of PTSD warranted a 70 percent rating during this period. Further, some symptoms, including his ongoing impaired impulse control with unprovoked irritability, confirm that a 70 percent rating is appropriate. That PTSD had become totally disabling, however, was not factually ascertainable until VA examination on December 18, 2014. It was at this time that the Veteran's symptoms were first described as "consistent with total impairment."

Although a schedular rating greater than 70 percent for PTSD was not warranted prior to December 18, 2014, the Board has as considered whether an extraschedular rating may have been assigned. To that end, the Board finds that the schedular rating criteria used to rate the Veteran's PTSD reasonably describe and assess his disability level and symptomatology. 

The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings. The evidence reflects that the Veteran's symptoms include nightmares, intrusive thoughts, anger, irritability, social isolation, hypervigilence, hyperarousal, excessive startle response, decreased concentration, anxiety, and depressed mood. These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria also include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms. The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria. Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21. Thus, the schedular rating criteria were adequate and referral for consideration of an extra-schedular evaluation prior to December 18, 2014 is not warranted.

Accordingly, the Board concludes that PTSD was 70 percent disabling, and no higher, prior to December 18, 2014, and 100 percent disabling thereafter. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The appeal is granted to this extent.

TDIU

The Veteran contends that his service-connected PTSD - his only service-connected disability - rendered him unable to maintain gainful employment. TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). As decided above, the Veteran's now-70 percent rating for PTSD prior to December 18, 2014 meets the schedular threshold for a grant of TDIU.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 

Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule. Norris v. West, 12 Vet. App. 413, 420-21 (1999). Because the Veteran's single service-connected disability has been rated as 100 percent effective December 18, 2014, the matter of entitlement to TDIU after that date is not at issue. 

During his hearing before the undersigned, and in assertions made to both VA and private healthcare providers, the Veteran has indicated that he stopped working in 2000. During his May 2016 hearing, he testified that he had been worked in the communication industry but was unable to continue working because he was having problems and wasn't getting along with people.  He is competent to report on feelings and perceptions that are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), including his believe that he was incapable of continuing to work as a result of reduced capacity to handle interpersonal relationships with coworkers. Consideration of this assertion against the background of the evidence detailed above reveals it to be consistent with his reported symptoms during the period on appeal and thus highly probative.

Of note, prior to December 18, 2014, no medical professional opined that PTSD caused total occupational impairment. However, while the Board considers the medical evidence of the functional and employment effects of a disability, the ultimate matter of whether TDIU should be awarded is not a medical issue, but a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Given the Veteran's competent and credible statements - and those statements from his wife and evaluating physicians - the Board finds that TDIU has been warranted throughout the period on appeal.  The appeal is granted to this extent.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. Further, in his May 2016 hearing before the undersigned, the parties clarified the issues on appeal and identified potentially relevant additional evidence that he may submit in support of the claim. These actions satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in November 2011 and December 2014 when examiners conducted physical examinations, were provided the claims file for review, recorded the Veteran's history, and provided factually supported and explained opinions. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Finally, to the extent that the Veteran did not receive specific notice regarding the evidentiary requirement for substantiating a claim for TDIU, the Board is granting in full the benefit sought, and there this remain no further duties to notify or assist.


ORDER

An initial 70 percent rating, but no higher, for PTSD is granted, effective October 25, 2010, subject to the law and regulations governing the payment of monetary benefits.

A 100 percent rating for PTSD is granted, effective December 18, 2014, subject to the law and regulations governing the payment of monetary benefits.

TDIU is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


